BROADDUS, P. J.
The same questions arise in this case as are determined in Strop v. Hughes, 123 Mo. App. 547. It is however strenuously insisted herein, that there was no evidence identifying the property in suit as that described in the mortgage. But we think there is. And our opinion is strengthened by what we find in defendant’s statement of the case, viz.: “That chattels in question were at the time of the execution of said pretended mortgage, June 29, 1903, in the possession of the Humphrey Hereford Cattle Company, on its ranch about four miles southeast of Belton in Cass county, Missouri, where they remained continuously in the possession of the Humphrey Hereford Cattle Company until they were seized by respondent under writ and execution directed against the Humphrey Hereford Cattle Company.” The mortgage includes all the property of said company on the premises of the company; therefore, if the property described was included in the mortgage and remained in the possession of the company until seized by the respondent under his writ of attachment it seems that it *545was sufficiently identified as it is admitted that the sdme property was taken under plaintiff’s writ of replevin.
Reversed and remanded.
All concur.